Exhibit 4.1 THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. BIONEUTRAL GROUP, INC. Debenture No. _ $100,000 Issue Date:December , This Debenture (the “Debenture”) is duly authorized and issued by BioNeutral Group, Inc. (the “Company”). FOR VALUE RECEIVED, the Company, promises to pay to the order of located at , and/or its registered assigns (the “Payee” or the “Holder”), the principal sum of $100,000 (the “Principal Amount”) within 90 days from the date hereof (the “Maturity Date”) in such coin or currency of the United States of America as at the time of payment shall be legal tender for the payment of public and private debts, unless it is converted into the Private Placement (as defined herein) after the Company undertakes the Reverse Merger (as defined herein) and the subsequent Qualified Offering (as defined herein), and to pay interest on the Principal Amount at a rate of 10% per annum to be paid on the Maturity Date. This Debenture is subject to the following additional provisions: A. “Reverse Merger” means the share exchange transaction to be entered into between the Company and a publicly traded company currently listed on the Over the Counter Bulletin Board (“Pubco”), pursuant to which the Company will become a wholly-owned subsidiary of
